      
      




 1

 2

 3                                   UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                     ***
 6       BANK OF AMERICA, N.A.,                                  Case No. 2:15-cv-01731-APG-PAL
 7                                             Plaintiff,                    ORDER
               v.
 8                                                                  (Subst Atty – ECF No. 53)
         PREMIER ONE HOLDINGS, INC., et al.,
 9
                                            Defendants.
10
              This matter is before the court on the Substitution of Attorneys (ECF No. 53). Sarah Morris
11
     and Timothy Wiseman of Morris Law Center seek leave to be substituted in the place of Joseph
12
     Hong of Hong & Hong for Premier One Holdings, Inc. LR IA 11-6(b) provides that “[n]o attorney
13
     may withdraw after appearing in a case except by leave of the court after notice has been served
14
     on the affected client and opposing counsel.” LR IA 11-6(c) provides that the signature of an
15
     attorney to substitute in a case “constitutes an express acceptance of all dates then set for pretrial
16
     proceedings, for trial or hearing, by the discovery plan, or in any court order.” LR IA 11-6(d) also
17
     provides that the substitution of an attorney “shall not alone be reason for delay of pretrial
18
     proceedings, discovery, the trial, or any hearing in this case.”
19
              Having reviewed and considered the matter,
20
              IT IS ORDERED that:
21
              1. The Substitution of Attorney (ECF No. 53) is GRANTED.
22
              2. Sarah Morris and Timothy Wiseman of Morris Law Center are substituted in the place
23
                    of Joseph Hong of Hong & Hong for Premier One Holdings, Inc. subject to the
24
                    provisions of LR IA 11-6(b), (c) and (d).
25
              DATED this 13th day of December, 2018.
26

27
                                                                PEGGY A. LEEN
28                                                              UNITED STATES MAGISTRATE JUDGE
                                                            1
